 1
                                                                    JS-6
 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                              )
     JENNIFER LYNN RIDDLES,                     )    Case No. EDCV 19-00273-JEM
12                                              )
                                Plaintiff,      )
13                                              )    JUDGMENT
                  v.                            )
14                                              )
     ANDREW M. SAUL,                            )
15   Commissioner of Social Security,           )
                                                )
16                              Defendant.      )
                                                )
17
           In accordance with the Memorandum Opinion and Order Affirming Decision of the
18
     Commissioner of Social Security filed concurrently herewith,
19
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security
20
     is AFFIRMED and this action is dismissed with prejudice.
21

22
     DATED: December 30, 2019                              /s/ John E. McDermott
23                                                        JOHN E. MCDERMOTT
                                                    UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
